Per curiam.
The State Bar properly served Respondent Albert E. Gustafson with a Notice of Discipline seeking disbarment and alleging Gustafson violated Standards 67 (disbarment in another state is grounds for disbarment in Georgia) and Standard 68 (failure to respond to disciplinary authorities in accordance with the State Disciplinary Board rules is grounds for discipline) of Bar Rule 4-102 (d). The Standard 67 violation is based on the Supreme Court of Florida’s order disbarring Gustafson, Florida Bar v. Gustafson, 555 S2d 853 (1990), for misappropriating funds held as escrow agent and then suing the victim for slander and defamation for the victim’s allegations about the misrepresentations. The Standard 68 violation is based on Gustafson’s failure to respond to the Investigative Panel of the State Disciplinary Board in its investigation of this disciplinary matter. Gustafson failed to file a timely rejection of the Notice of Discipline, and, accordingly, he is in default. Bar Rule 4-208.1 (b).
We have reviewed the record and agree with the State Bar that disbarment is the appropriate sanction in this case. Accordingly, it is hereby ordered that Albert E. Gustafson be disbarred from the practice of law in the State of Georgia and that he certify to this Court that he has taken all actions necessary to protect the interests of his clients and has satisfied all the requirements of Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.

*451Decided January 21, 1997.
William P. Smith III, General Counsel State Bar, Marie L. McCarthy, Assistant General Counsel State Bar, for State Bar of Georgia.